Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2020

                                     No. 04-20-00309-CV

                             PLANET HOME LENDING, LLC,
                                      Appellant

                                               v.

       Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-22807
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER

        On August 6, 2020, we granted appellant’s unopposed motion stay this appeal and refer
this case to mediation. On October 1, 2020, appellant filed (1) a letter advising this court that
mediation resulted in an impasse, and (2) a motion for extension of time to file its brief.
       The mediation stay is LIFTED and this appeal is REINSTATED on the court’s docket.
Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief is due
on or before November 12, 2020.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court